Citation Nr: 1010417	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-09 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for residuals of a left shoulder injury.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for residuals of a leg injury.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a prostate 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1969 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from September 2003 and July 2004 
rating decisions issued by the RO.  The Board remanded the 
issues in October 2008 for further development of the record.

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a video-conference hearing in August 2008.  A 
copy of the transcript of that hearing is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. Service connection for residuals of a left shoulder injury 
was previously denied by the RO in rating decisions in May 
and October 1991.  The Veteran was notified of that decision 
but did not perfect a timely appeal and that decision became 
final.

2.  The evidence associated with the claims file since the 
October 1991 rating decision is either cumulative or 
redundant of evidence previously of record or, if new, does 
not relate to unestablished facts necessary to substantiate 
the claim for service connection for a shoulder disorder and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  Service connection for residuals of a leg injury was 
previously denied by the RO in a rating decision in May 1991. 
The Veteran was notified of that decision but did not perfect 
a timely appeal.  Thus that determination became final.

4.  The evidence associated with the claims file since the 
May 1991rating decision is either cumulative or redundant of 
evidence previously of record or, if new, does not relate to 
unestablished facts necessary to substantiate the claim for 
service connection for a leg disorder and does not raise a 
reasonable possibility of substantiating the claim.

5.  A prostate disorder was not shown in service, and any 
current prostate disorder did not have its onset in service 
and is not otherwise shown to be due to an event or incident 
of the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The RO's rating decisions in May and October 1991 denying 
service connection for residuals of a left shoulder injury 
are final.  38 U.S.C.A. § 7105 (West 2002 & Supp 2009); 38 
C.F.R. §§ 20.302, 20.1103 (2009).

2.  As the evidence received since October 1991 is not new 
and material, the claim of service connection for residuals 
of a left shoulder injury is not reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp 2009); 38 C.F.R. § 3.156 (2009).

3.  The RO's rating decision in May 1991 denying service 
connection for residuals of a leg injury is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp 2009); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

4.  As the evidence received since May 1991 is not new and 
material, the claim of service connection for residuals of a 
leg injury is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp 2009); 38 C.F.R. § 3.156 (2009).

5.  A prostate disorder is not due to disease or injury that 
was incurred in or aggravated by active service; nor may it 
be presumed to have incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307 and 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in July 2003, April 2004 and December 2008.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in March 2006 and in the December 2008 
letter.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material. The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  A review of the December 2008 VCAA notice 
shows the RO described what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Leg and Left Shoulder

Laws and Regulations- New and Material

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Factual Background and Analysis-New and Material

Service connection for claims for residuals of a shoulder and 
leg injury were denied on the merits in an RO rating decision 
issued in May 1991.  The RO noted that the Veteran received 
treatment for a pulled muscle in the right leg in June 1967; 
otherwise, the service treatment records were negative for 
complaints of or treatment for shoulder or leg injuries.  The 
RO determined that the pulled muscle in the right leg was 
acute and transitory, with no residuals.  As there was no 
evidence of residuals of shoulder and leg injuries related to 
his period of service, the RO denied service connection for 
these claims.  

Subsequently, the Veteran submitted private treatment 
records, dated in 1985-1986, which documented treatment for 
left shoulder injury five years earlier as a result of 3 
motor vehicle accidents (see October 1985 report of C.D.M., 
M.D.).  Relevant diagnoses were torn supraspinatus and 
bursitis of the left shoulder.  In a June 1991 private 
treatment record, the physician reported that he initially 
treated the Veteran in November 1980 after he injured his 
shoulder in an automobile accident.  The physician documented 
the treatment rendered.  The physician presumed that the 
Veteran's shoulder healed without difficulty and did not 
represent any physical impairment or disability.  
Consequently, in an October 1991 rating decision, the RO 
noted that the Veteran's shoulder injury was incurred several 
years after his separation from service.  Therefore, the 
claim for service connection for the residuals of a left 
shoulder injury remained denied.

The Veteran did not file a timely appeal in regard to the May 
and October 1991 RO rating decision.  Thus, those decisions 
are final.  The evidence of record at the time of the May and 
October 1991 denials included the Veteran's service treatment 
records, private treatment records dated November 1985 to 
December 1986 and the June 1991 statement of the private 
physician.  

The Veteran applied to reopen his claim in April 2004.  In 
the July 2004 rating decision, service connection for claims 
for residuals of a left shoulder and leg injuries were 
denied.  The RO determined that new and material evidence had 
not been submitted to reopen the claims.  In this regard, the 
RO noted that the Veteran had not submitted evidence of 
current residuals of shoulder and leg injuries and their 
relationship to his period of service.   

The evidence received since the May and October 1991 
decisions includes private treatment records, VA treatment 
records, records pertaining to the Veteran's Social Security 
Administration (SSA) claim and the Veteran's personal 
testimony given at an August 2008 hearing before the 
undersigned.  Significantly absent in this additional 
evidence is any competent evidence indicating a relationship 
between the Veteran's period of service and his claimed 
shoulder and leg residuals (i.e., evidence showing the 
Veteran has current shoulder and leg disorders related to 
injuries sustained in service).  

Therefore, the Board finds that the items identified 
hereinabove are "new" evidence in the sense that they were 
not before the adjudicators in May and October 1991.  The new 
items of evidence, however, are not "material" because 
nothing therein shows the claimed residuals of left shoulder 
and leg injuries are etiologically related to the Veteran's 
period of service, which was an element that led the claim to 
be originally denied.  Nothing in the additional evidence 
relates to an unestablished fact necessary to substantiate 
the claims or raises a reasonable possibility of 
substantiating the claims.  Under these circumstances, the 
Board must conclude that new and material evidence to reopen 
the claims of service connection for residuals of left 
shoulder and leg injuries has not been received, and the RO's 
decisions of May and October 1991 remain final.

In summary, like the previous evidence of record, the 
additional evidence simply fails to show the claimed left 
shoulder and leg disorders were related to the Veteran's 
period of service.  As such, the additional evidence is not 
new and material and it does not raise a reasonable 
possibility of substantiating the Veteran's claims of service 
connection for residuals of left shoulder and leg injuries.  
Because the Veteran has not presented new and material 
evidence sufficient to reopen the claims, the appeal must be 
denied on this basis.  As the Veteran in this case has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen these finally-disallowed claims, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

Laws and Regulations- Service Connection

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Prostate Disorder
Factual Background and Analysis

The Veteran asserts that his current prostate disorder onset 
due to his period of active service, including his service in 
Vietnam.  He does not claim to, nor has it been shown that he 
has prostate cancer.  

A veteran who had active military, naval, or air service in 
the Republic of Vietnam during the Vietnam Era and has one of 
the diseases listed in 38 C.F.R. § 3.309(e), including 
prostate cancer, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e). See 38 C.F.R. § 3.307(a)(6)(ii).

In the absence of evidence confirming a diagnosis of prostate 
cancer, the presumptive provisions are inapplicable and 
service connection cannot be awarded based on claimed 
exposure to Agent Orange.  The Veteran's claim will now be 
addressed on a direct service connection basis in this 
decision. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Board has reviewed the Veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, a prostate disorder during service.  
The earliest evidence of record of a prostate disorder is a 
December 2002 private treatment record indicating that PSA 
results were pending.  See Maxson v. Grober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (a prolonged period without medical 
complaint may be considered with other factors in the 
analysis of a service connection claim).  A February 2004 VA 
treatment record documents a history of BPH. 

In an August 2005 VA examination report, the Veteran reported 
that he began experiencing urinary symptoms in early 2004.  
He reported the history of his treatment for the urinary 
symptoms.  Following examination of the Veteran, the 
diagnosis was severe BPH with urinary symptoms.  It was 
stated that the Veteran did not suffer from prostatitis.  The 
examiner explained that BPH was a very common condition that 
occurred in varying degrees to most men of the Veteran's age 
group.  

In a March 2009 private treatment record from Aiken Internal 
Medicine Associates, P.A., the physician reports that the 
Veteran has been under his care since August 2000 and has 
received treatment on numerous occasions for prostatitis.

Given its review of the record, the Board finds that service 
connection for prostatitism is not warranted in this case.  
As noted in the August 2005 VA examination report, the 
Veteran does not even suffer from prostatitis; but rather, he 
is diagnosed with BPH.  The Board is aware that the March 
2009 private treatment record indicates that the Veteran has 
been diagnosed with prostatitis.  Regardless, none of the 
medical evidence of record contains an opinion or similar 
evidence linking BPH or prostatitis back to service.  For 
this reason, service connection cannot be awarded.

The Board emphasizes at this point that this decision does 
not imply that the Veteran is not sincere.  Although he may 
sincerely believe that his prostate disorder was the result 
of his service, as a lay person, he is not competent to 
render a medical diagnosis or an opinion concerning medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The law is clear the record must show that a 
prostate disorder was incurred in or aggravated by service 
for the award of service connection on a direct basis.  In 
the absence of such evidence or satisfaction of applicable 
presumptive provisions, service connection is not warranted.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the appellant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, this appeal is denied.


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for residuals of a left 
shoulder injury, the appeal is denied.

As new and material evidence has not been received to reopen 
the claim of service connection for residuals of a leg 
injury, the appeal is denied.

Entitlement to service connection for a prostate disorder is 
denied.



REMAND

In this case, the record is replete with references to a 
diagnosis of PTSD.  However, what has not been established is 
a link between the diagnosed PTSD and an in-service stressor.  
In this regard, in the October 2008 remand, the Board 
directed the AMC/RO to request additional details from the 
Veteran regarding his claimed stressor.  Specifically, a more 
detailed description of the emergency plane landing incident 
was sought.  The Veteran provided a more detailed description 
in January 2009.  A response received from the National 
Personnel Records Center (NPRC) was "information requested 
is not a matter of record.  A copy of the entire personnel 
folder was previously submitted."  However, there was no 
request of the United States Joint Services Records Research 
Center (JSRRC) (previously the U.S. Armed Services Center for 
Research of Unit Records) to verify this alleged stressor.  
Given the more detailed description of the emergency plane 
landing incident, the RO should contact the JSRRC so as to 
obtain the unit records of his unit and to conduct further 
unit research in this regard, if possible. 
 
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review all the 
Veteran's lay statements and make a list 
of the in-service PTSD stressors 
described therein, specifically to 
include the January 2009 statement 
describing, in detail, the emergency 
plane landing incident.  Then the RO 
should make a formal determination as to 
whether he has presented a verifiable 
stressor in sufficient detail to warrant 
submission to the JSRRC for verification.  

If the AMC/RO determines the Veteran has 
not presented a verifiable stressor, such 
determination should be documented in a 
memorandum and associated with the file.  
If the RO determines the Veteran has 
presented one or more verifiable 
stressors, such stressor(s) should be 
provided to JSRRC.  Upon receipt of a 
response from JSRRC, the RO should 
determine whether the received materials 
corroborate a claimed in-service stressor 
or stressors.

2.  Only if any of the claimed 
stressor(s) is verified, then the Veteran 
should be afforded a VA psychiatric 
examination.  The claims file, a separate 
copy of this remand, and a list of the 
in-service stressor(s), if any, found by 
the RO to be corroborated by the 
evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  The examiner must determine 
whether the veteran has PTSD and, if so, 
whether any in-service stressor(s) found 
to be established by the RO is sufficient 
to produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize 
the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.

3.  After completion of the above 
development, the Veteran's claims of 
service connection for PTSD should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  
 
Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


